         Case 19-01573-JJG-13     Doc 11   Filed 03/19/19   EOD 03/19/19 02:02:03   Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                        SF13210 (rev 02/2017)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

Shelaine Elizabeth Torongeau,                               Case No. 19−01573−JJG−13
SSN: xxx−xx−2795        EIN: NA
   10337 Liverpool Way
   Indianapolis, IN 46236
             Debtor.

                         NOTICE OF FILING OF CHAPTER 13 PLAN

A Chapter 13 Plan was filed on March 15, 2019, by Debtor Shelaine Elizabeth
Torongeau. A copy of this document is attached.

NOTICE IS GIVEN that any objection to the Chapter 13 Plan must be filed with the Court
at least 3 days prior to the 341 meeting date or by April 16, 2019, whichever is later.
Objections must comply with S.D.Ind. B−9013−1(d) and must be served on the attorney
for the debtor and the chapter 13 trustee.

If no objections are filed, the Court may confirm the plan without conducting an actual
hearing. Unresolved objections will be scheduled for hearing by the Court at a later date.

Dated: March 19, 2019                              Kevin P. Dempsey
                                                   Clerk, U.S. Bankruptcy Court
